On July 26, 1941, the plaintiff was riding in an automobile on the highway leading from Ehrhardt, South Carolina, to Walterboro, South Carolina, when tire trouble developed and the car was driven to the side of the highway for repairs.
On the same night, James W. Blease, an employee of the South Carolina Power Company, was driving an automobile from Ehrhardt to Walterboro. This car was the property of the South Carolina Power Company.
There was a collision between the car driven by James W. Blease and the parked car. In this collision Quillie Major Adams, the plaintiff, was injured.
The allegations of the complaint are in the usual form for personal injuries. The answer of the defendant, among other defenses, alleged that the driver of the defendant's automobile at the time of the collision was not engaged on business of his company.
On the conclusion of the testimony the presiding Judge directed a verdict for the defendant on the ground that the testimony was susceptible of no other reasonable conclusion than that the servant of the defendant was not engaged in his master's business at the time of the injury.
This appeal raises only one question. Did the trial Judge err in directing a verdict for the defendant? This question hinges on whether or not Mr. Blease, the driver of defendant's automobile, was on the company's business at the time the accident occurred.
It is admitted that Mr. Blease was an employee of the South Carolina Power Company, and at the time of the collision, was driving an automobile that was the property of the company. *Page 446 
Whether Mr. Blease was on the company's business at the time of the collision must be ascertained from his own statements made to others immediately after the accident, and from his testimony on the trial of the case.
Mr. Blease testifying for the defendant, said that he had been to Hampton to see Senator George Warren on business for the company, which he finished about five o'clock in the afternoon. He then went to Fairfax, where he usually spent the night when in that section. About nine o'clock he decided to go over to Olar to see some friends on a political mission, and that he was not attending to any business at that time for the company. After seeing his friends at Olar he decided to go to see some other friends near Ehrhardt. After seeing these friends and when near Ehrhardt he decided to go to Walterboro as he had to work that territory the next day. He then stated that he went to Walterboro to spend the night with his niece and that his trip there had nothing to do with his duties to the power company, but was purely political; that he was out "politicing" for his friend, the Honorable Butler Hare. It was while on his way to Walterboro that the accident occurred.
Booker McTeer, a witness for the plaintiff, testified that Mr. Blease said to him immediately after the collision: "Boy, I am working for the South Carolina Power Company and they will take care of all the damages." Also that Mr. Blease said to him: "Boy, don't run into that fire. You know you will get burned and the power company will take care of that damage, and you could not put it out any how." Also: "I am working for the South Carolina Power Company. I hit you and the Power Company will pay your damages."
Harold Padgett, a witness for the plaintiff, testified that Mr. Blease told him that "He ran into a car almost in the city limits of Ehrhardt; that he was working for the Power Company, and he also asked me if I would get the manager, Mr. Paul Lucas, who was in charge of this district of the Power Company, and have the car brought in." *Page 447 
From the foregoing testimony it must be determined whether or not Mr. Blease was engaged in his master's business at the time of the accident.
To my mind an analysis of the testimony definitely fixes the following facts:
First: Mr. Blease was an employee of the power company.
Second: The car driven by Mr. Blease was the property of the power company.
Third: Mr. Blease's mission for the power company in that territory was to see Senator George Warren at Hampton, and that mission was over.
Fourth: That according to his custom, Mr. Blease intended to spend the night at Fairfax and went there for that purpose.
Fifth: That after nine o'clock that night he decided to visit some friends at Olar and others near Ehrhardt in the interest of the candidacy of Honorable Butler Hare for the United States Senate.
Sixth: That Mr. Blease did visit his friends near Olar and Ehrhardt.
Seventh: That he decided to go from Ehrhardt to Walterboro to visit a niece and to do more political work.
Eighth: That the accident happened after he left Ehrhardt.
Ninth: But for his political trips that night for his friend he would have spent the night at Fairfax.
Tenth: But for his political trips the accident would not have occurred.
I agree with Judge Grimball that the only reasonable inference to be drawn from the testimony is, that at the time of the accident Mr. Blease was not engaged in his master's business, but that he was out on a political matter, entirely divorced from his employment.
The fact that he was in the employ of the power company and that at the time of the accident he was using his employer's automobile is not sufficient. He also at the time *Page 448 
must have been acting within the scope of his employment. He must have been engaged in his master's business. All the facts in the case negative any such conjecture.
In Holder v. Hayne et al., 193 S.C. 176,7 S.E.2d 833, 838, the present Chief Justice reviewed the doctrine ofrespondeat superior in a most lucid and comprehensive opinion which removed all doubt as to its proper application.
We quote two excerpts from Holder v. Hayne et al., that apply with particular force to the case we are now reviewing:
"The rule is also well settled that the master is not responsible for the tort of his servant when done without his authority and not for the purpose of executing his orders, or while doing his work, but wholly for the servant's own purposes and in pursuit of his private or personal ends."
"The general rule is that a servant in charge of his master's automobile, who, though originally bound upon a mission for his master, completely forsakes his employment and goes upon an errand exclusively his own, and while so engaged commits a tort, does not thereby render the master answerable for such tort under the rule of respondeatsuperior."
All exceptions should be overruled and the judgment affirmed.